Locher, J.,
concurring. I agree with the bulk of the majority’s analysis and its conclusion that the conviction and sentence should be affirmed. I write separately with regard to appellant’s proposition, of law twelve. That proposition of law alleges that the trial court failed to properly weigh the aggravating circumstances against the mitigating factors.
However, as the majority opinion observes: “* * * the trial court’s opinion reveals the court carefully considered all the evidence presented in mitigation, including appellant’s age, mental capacity and his chaotic childhood, and found this evidence to be of little mitigating value.”
It is also obvious that the trial court properly weighed the sole statutory aggravating circumstance, the aggravated robbery, against the mitigating factors, and did not weigh the “nature and circumstances” of that offense as separate aggravating circumstances against the mitigating factors. Thus, the trial court’s opinion was in accord with this court’s recent pronouncement in State v. Davis (1988), 38 Ohio St. 3d 361, 528 N.E. 2d 925.
Therefore I concur.